Citation Nr: 1216059	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  He also had subsequent service in the United States Army National Guard with unverified dates of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 22, 2011, in Atlanta, Georgia, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the Veteran's claim for further development in February 2012.  The Board's February 2012 remand instructions and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim is REMANDED to the RO via the AMC, in Washington, DC.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In the February 2012 remand, the Board noted that there were outstanding VA treatment records which may affect the outcome of the Veteran's claim.  As such, the Board instructed the RO/AMC to obtain any such outstanding records so that they may be reviewed by the VA examiner before providing an etiological opinion concerning the Veteran's low back disorder.  

Review of the Veteran's VA claims file reflects that the AMC requested outstanding VA treatment records from several VA Medical Centers (VAMC's) in February 2012.  Each of these eight separate records requests are memorialized by computer printouts which are associated with the Veteran's VA claims file.  However, while it appears that these records requests were fruitful, the obtained records were associated with the Veteran's Virtual VA file rather than his VA claims file.  

Thereafter, the Veteran was scheduled for a VA examination to obtain an etiological opinion concerning the Veteran's low back disorder.  Review of the February 2012 VA examination reflects that the VA examiner reviewed the Veteran's complete VA claims file, conducted a physical examination of the Veteran, and provided an etiological opinion concerning the Veteran's low back disorder as instructed by the Board in the February 2012 remand.  However, it does not appear that the February 2012 VA examiner reviewed the VA treatment records on Virtual VA which were the result of the AMC's February 2012 records requests.  Indeed, the VA examiner did not check the box on the VA examination report indicating that she reviewed VA treatment records other than those associated with the VA claims file.  See the February 2012 VA examination report.  

In light of above, the Board concludes that the February 2012 VA examination is inadequate for the purposes of this decision because the February 2012 VA examiner did not have access to the complete record before providing the requested etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Thus, the Veteran's claim must be remanded so that an etiological opinion may be rendered after a review of the complete record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should refer the Veteran's claims file to the February 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of any back disorder(s) that may be present.  The examiner is requested to review all pertinent records associated with the VA claims file AND the Virtual VA file, including the Veteran's service treatment records, post-service medical records, and statements.  

The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file AND VA Virtual file were reviewed.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified low back disorder(s), is/are the result of the Veteran's service, to specifically include his August 1978 low back injury while serving on ACDUTRA in the Army National Guard.  To the extent possible, the VA examiner should also state the approximate date(s) of onset of any identified low back disorder(s).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the complete record, to include the Veteran's VA claims file and Virtual VA file, must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



